Citation Nr: 1404436	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-45 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for corneal abrasion, status-post surgery at the VAMC in Denver, Colorado.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to October 1968, and March 1985 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal.


FINDING OF FACT

In January 2014, prior to the Board's issuance of a final decision, the Veteran submitted a statement indicating that he wished to withdraw his § 1151 claim for a corneal abrasion.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the claim of entitlement to 38 U.S.C.A. § 1151 compensation benefits for a corneal abrasion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a January 2014 letter, prior to his rescheduled Board hearing and issuance of a final decision, the Veteran indicated that he wished to withdraw the appeal of the denial of claim of entitlement to § 1151 compensation benefits for a corneal abrasion.  

The Board finds that this statement clearly articulated the Veteran's intent to withdraw this claim from appellate status.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal of the claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a corneal abrasion is dismissed.




____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


